Case 19-12502-LSS   Doc 356   Filed 01/31/20   Page 1 of 9
                      Case 19-12502-LSS         Doc 356     Filed 01/31/20     Page 2 of 9
 In re:                                                                            Case No. 19-12502 (LSS)
                                                                                       (Jointly Administered)
 BUMBLE BEE PARENT, INC., et al.:                          Reporting Period: November 21 -December 31, 2019


                              LISTING OF DEBTOR ENTITIES AND NOTES
                               TO THE MONTHLY OPERATING REPORT

General:
The report includes consolidated activity from the following Debtors and related case numbers:


 Debtors                                                    Case #

 Bumble Bee Parent, Inc. (5118)                             19-12502
 Bumble Bee Holdings, Inc. (1051)                           19-12503
 Bumble Bee Foods, LLC (0146)                               19-12504
 Anova Food, LLC (2140)                                     19-12505
 Bumble Bee Capital Corp. (7816)                            19-12506


General Notes to the MOR:

Debtor-in-Possession Financial Statements
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the
monthly reporting requirements applicable in the bankruptcy cases. The financial information contained herein
is unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting principles
generally accepted in the United States of America ("U.S. GAAP") in all material respects.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise. The
determination of how liabilities will ultimately be settled and treated has not yet been made. The amounts
currently classified as liabilities subject to compromise are preliminary and may be subject to future
adjustments depending on bankruptcy court actions, first day motions that allow certain prepetition liabilities to
be paid in the ordinary course, further developments with respect to disputed claims, determinations of the
secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of
executory contracts, impact of an asset purchase agreement and liabilities being assumed by the buyer, and
continued reconciliation and other events.

Intercompany Transactions
Intercompany activity has not been segregated between prepetition and post-petition activity and has not been
reclassified to liabilities subject to compromise

Restructuring Costs
Expenses directly associated with the chapter 11 filings have not been reported separately and are included in
the income statement within the administrative line item for Bumble Bee Foods, LLC. Regarding MOR-1b, no
payments have been made to any retained professionals during the reporting period.
Case 19-12502-LSS   Doc 356   Filed 01/31/20   Page 3 of 9
                            Case 19-12502-LSS                Doc 356              Filed 01/31/20           Page 4 of 9


Bumble Bee Parent, Inc., et al.                                                                                     Case No. 19-12502 (LSS)
                         Debtors                                                                                    Reporting Period: 11/21/2019 - 12/31/2019




                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS


 (USD in 000s)
                                              Bumble Bee       Anova Food,          Bumble Bee      Bumble Bee         Bumble Bee
                                                                                                                                                Total
                                              Foods, LLC          LLC               Parent, Inc.   Holdings, Inc.      Capital Corp.
 Start Date                                       21-Nov           21-Nov               21-Nov         21-Nov              21-Nov               21-Nov
 End Date                                         31-Dec           31-Dec               31-Dec         31-Dec              31-Dec               31-Dec

 TOTAL CASH RECEIPTS                                71,265            8,467                  -              -                     -               79,732

 DISBURSEMENTS

 Total Raw Purchases                                  2,944              -                    -              -                     -                2,944
 FCF Disbursements                                   18,203              -                    -              -                     -               18,203
 Total FG Purchases                                  13,983            1,097                  -              -                     -               15,081
 Total Freight/Warehousing                            4,194              459                  -              -                     -                4,653
 Total Plant Spend                                    6,612              -                    -              -                     -                6,612
 Total Cost of Goods                                45,936            1,557                  -              -                     -               47,493

 Total Payroll / Benefits                             2,277                  92               -              -                     -                 2,369
 Total All Other SG&A                                 2,773                  53               -              -                     -                 2,826
 Brokerage / Military                                   -                -                    -              -                     -                   -
 Advertising/NVSP                                       -                -                    -              -                     -                   -
 Insurance                                              -                -                    -              -                     -                   -
 IT                                                     -                -                    -              -                     -                   -
 Professional / Legal Fees                              -                -                    -              -                     -                   -
 Taxes                                                  -                -                    -              -                     -                   -
 Other G&A                                              -                -                    -              -                     -                   -
 Total Other                                            -                -                    -              -                     -                   -
 Total SG&A                                          5,050              145                  -              -                     -                 5,195

 FX, Commodity, & IR Hedge Settlements                  473              -                    -              -                     -                   473
 Capital Expenditures                                     9              -                    -              -                     -                     9
 Trade Promotion Checks / Deductions                    586              -                    -              -                     -                   586
 Other                                               1,068              -                    -              -                     -                 1,068

 Total Operating Disbursements                      52,054            1,702                  -              -                     -               53,755

 US DIP ABL Interest                                    898              -                    -              -                     -                  898
 US DIP Term Loan Interest                              420              -                    -              -                     -                  420
 ABL Interest                                            78              -                    -              -                     -                   78
 US Term Loan B-1                                    17,004              -                    -              -                     -               17,004
 Restructuring Professional Fee                       2,383              -                    -              -                     -                2,383
 US DIP Term Loan and ABL Fees                        4,560              -                    -              -                     -                4,560
 Utility Deposit / Other APA Schedule Items             300              -                    -              -                     -                  300
 Non Operating Disbursements                        25,642              -                    -              -                     -               25,642

 Transfer to Non-Debtor Asian Entities               6,424              -                    -              -                     -                 6,424

 Canadian Transfers                                   6,773              -                    -              -                     -                6,773
 ANOVA Receipts                                       8,467            8,467                  -              -                     -                8,467
 Bumble Bee Receipts                                 71,265              -                    -              -                     -               71,265
 Disbursements to Pay Down US Revolver              86,505            8,467                  -              -                     -               86,505

 Total Disbursements                               170,624           10,168                  -              -                     -              172,326

 US Trustee Fee in Dollars                    $    250,000     $    101,684         $        325   $        325        $         325        $    352,659
                          Case 19-12502-LSS                        Doc 356               Filed 01/31/20                Page 5 of 9


                                                                              MOR-1a
                                                                  Bank Account Listing and Balances
                                                   For the periods ended November 23, 2019 and December 31, 2019
                                                                           (in thousands)


Support Schedule to MOR-1 (Cash-End of Month by Debtor Company and Bank Account)

                                                                                                                                                Balance at           Balance at
Institution                               Entity                     Account Type                                          Account              11/23/19             12/31/19
Wells Fargo Bank, N.A.                    ANOVA FOOD, LLC            Restricted AR Account                                     XXXXXX0356   $           499      $            17
Wells Fargo Bank, N.A.                    ANOVA FOOD, LLC            Payroll Account                                           XXXXXX6695               -                    -
Wells Fargo Bank, N.A.                    ANOVA FOOD, LLC            Operating Account                                         XXXXXX0644               -                    -
Wells Fargo Bank, N.A.                    ANOVA FOOD, LLC            Controlled Disbursement Account - Check disbursement only XXXXXX0296               -                    -
                                                                                                                                                        499                   17

Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      Restricted AR Account                                     XXXXXX2800             2,613                   10
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      Payroll Account                                           XXXXXX2826               -                    -
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      Master Operating Account                                  XXXXXX2834               360                   50
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      Disbursement Account - Flex Spending only                 XXXXXX5119               -                    -
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      Controlled Disbursement Account - Check disbursement only XXXXXX0494               -                    -
Kasikornbank Public Company Limited       BUMBLE BEE FOODS, LLC      Thai rep office - USD Operating Account                   XXXXXX0797               106                    1
Kasikornbank Public Company Limited (1)   BUMBLE BEE FOODS, LLC      Thai rep office - THB Operating Account                   XXXXXX7723                41                   42
                                                                                                                                                      3,120                  103

New Account opened post petition
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      DIP Utility Deposit Account                           XXXXXX9113                   n/a                  175
Wells Fargo Bank, N.A.                    BUMBLE BEE FOODS, LLC      DIP Term Funding Account                              XXXXXX9105                   n/a               40,000

Total Bank Account Cash                                                                                                                              3,619               40,295

                                                                                                                           Petty Cash                        2                    2

Total Cash                                                                                                                                  $        3,621       $       40,297

Notes:
(1) Converted from Thai Baht to USD.
                            Case 19-12502-LSS                     Doc 356                Filed 01/31/20                 Page 6 of 9



Bumble Bee Parent, Inc., et al.                                                                         Case No. 19-12502 (LSS)
                     Debtors                                                                            Reporting Period: 11/21/2019 - 12/31/2019




                                                                              MOR-2
                                                         Individual Debtors Statement of Operations
                                                 For the Petition to Date to Period Ended December 31, 2019
                                                                         (in thousands)
                                                                           (Unaudited)




                                                     Bumble Bee        Bumble Bee        Bumble Bee      Anova Food,     Bumble Bee
                                                     Parent, Inc.     Holdings, Inc.     Foods, LLC         LLC         Capital Corp.         Total

               Revenues:
                  Gross sales                       $             -   $              -   $    94,722 $        10,039 $                -   $    104,761
                  Trade allowances                            -                 -            (19,421)         (1,763)             -            (21,184)
                  Net sales                                   -                 -             75,301           8,276              -             83,577

               Cost of sales                                  -                 -            60,772            9,188              -             69,960

               Gross loss                                     -                 -            14,529             (912)             -             13,617

               Operating expenses:
                  Selling                                     -                 -             3,260             330               -              3,590
                  Administrative                              -                     36        6,783              59               -              6,878
                  Amortization                                -                 -               675              96               -                771
               Total operating expenses                       -                     36       10,718             485               -             11,239

               Operating loss                                 -                 (36)          3,811           (1,397)             -              2,378

                  Other income (expense)                      -                   1              177            (143)             -                 35
                  Interest expense                            -             (15,611)          (2,338)            -                -            (17,949)
               Loss before income taxes                       -             (15,646)           1,650          (1,540)             -            (15,536)
                  Income tax expense                          -             (34,466)           (519)            (495)             -            (35,480)
               Net loss attributable to debtor      $             -   $      18,820 $         2,169 $         (1,045) $               -   $     19,944
                                  Case 19-12502-LSS                     Doc 356               Filed 01/31/20                Page 7 of 9



Bumble Bee Parent, Inc., et al.                                                                                               Case No. 19-12502 (LSS)
                                       Debtors                                                                                Reporting Period: 11/21/2019 - 12/31/2019

                                                                                     MOR-3
                                                                      Individual Debtors Balance Sheets
                                                                           As of December 31, 2019
                                                                                (in thousands)
                                                                                  (Unaudited)


                                                     Bumble Bee          Bumble Bee       Bumble Bee      Anova Food,    Bumble Bee
                                                     Parent, Inc.       Holdings, Inc.    Foods, LLC         LLC        Capital Corp.     Eliminations         Total

     Assets
     Current assets:
        Cash                                        $         -        $          -       $     40,280    $        17   $         -       $        -       $     40,297
        Accounts receivable, net                              -                   -             45,366          7,249             -                -             52,615
        Inventories                                           -                   -            157,969         28,682             -                -            186,651
        Prepaid expenses and other assets                     -                   -              8,462            670             -                -              9,132
        Total current assets                                  -                   -            252,077         36,618             -                -            288,695

        Property, plant and equipment, net                   -                   -               32,525           173             -                -              32,698
        Non-debtor (intercompany) receivables                -                 6,750            277,777       114,524             -                -             399,051
        Investment in subsidiaries                        87,624             447,445             25,854           -               -           (560,923)              -
        Other assets                                         -                   -               14,112           -               -                -              14,112
        Goodwill                                             -                   -              269,042         8,133             -                -             277,175
        Trademarks                                           -                   -              167,600           857             -                -             168,457
        Other intabgible assets, net                         -                   -               16,089           -               -                -              16,089
     Total assets                                         87,624             454,195          1,055,076       160,305                 -       (560,923)        1,196,277

     Liabilities and debtor's equity
     Current liabilities:
         Accounts payable                                         -                   -         11,019            728                 -                -         11,747
         Accrued expenses                                     -                   -                -              -               -                -                -
         Other current liabilities                            -                   -                -              -               -                -                -
         Legal settlement payable                             -                   -              4,000            -               -                -              4,000
         Term Loans                                           -                   -                -              -               -                -                -
         Revolving credit facility                            -                   -            110,899            -               -                -            110,899
         Total current liabilities                            -                   -            125,918            728             -                -            126,646

          Deferred income taxes                               -                   -                -              -               -                -                -
          Legal settlement payable                            -                   -             13,000            -               -                -             13,000
          Accrued contingent legal expense                    -                   -                -              -               -                -                -
          Accrued pension and other obligations               -                   -                -              -               -                -                -
          Non-debtor (intercompany) payables                  -                   -                -              -               -                -                -
          Total liabilities                                   -                   -            138,918            728             -                -            139,646

     Liabilities subject to compromise:                       -              563,894           519,565        153,732             -                -           1,237,191

          Total deficit                                   87,624             (109,699)         396,593          5,845             -           (560,923)        (180,560)

     Total liabilities and debtor's equity          $     87,624       $     454,195      $   1,055,076   $   160,305   $             -   $   (560,923) $      1,196,277



     Notes:
     (1) Intercompany balances have not been adjusted.
                          Case 19-12502-LSS              Doc 356          Filed 01/31/20           Page 8 of 9



Bumble Bee Parent, Inc., et al.                                                              Case No. 19-12502 (LSS)
                Debtors                                                                      Reporting Period: 11/21/2019 - 12/31/2019


                                       SUMMARY OF UNPAID POSTPETITION DEBTS

                                                      Days Past Due as of December 31, 2019
                                    Current    0-30 Days    31-60 Days 61-90 Days        > 91 Days     Total
               Trade Payables     $     6,974 $     2,962 $        735 $            - $            - $   10,671
                                          65%         28%            7%           0%             0%        100%

Explain how and when the Debtor intends to pay any past-due postpetition debts.

Past due payables occur in the ordinary course of business and are the result of the late receipt of invoices from vendors.
These late received invoices are reviewed, processed and paid as soon as practicable once received.
                       Case 19-12502-LSS                Doc 356         Filed 01/31/20         Page 9 of 9



Bumble Bee Parent, Inc., et al.                                                                     Case No. 19-12502 (LSS)
Debtors



                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


                                                 Days Past Due as of December 31, 2019
                               Current    0-30 Days    31-60 Days     61-90 Days    > 91 Days    Total
Customer Receivable          $    53,399 $     3,492 $          63 $          20 $          35 $   57,009
                                     94%          6%            0%             0%           0%       100%

                                                             Adjustments
                                                             1. Reserve For Cash Discounts                       (1,046)
                                                             2. Bad Debt Reserve                                   (408)
                                                             3. Sales Adjustments                                (4,122)
                                                             4. Other Receivables                                 1,182
                                                                                                                 (4,394)

                                                             Total Net Accounts Receivable                $     52,615




                                               DEBTOR QUESTIONNAIRE

Must be completed each month                                                                            Yes              No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                           ✓
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                           ✓
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                ✓
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                             ✓
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened             ✓
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.
